Exhibit 10.10

 

Unified Employment Agreement for Expatriate Workers in the Textile, Garment and
Clothing Industry

 

Issued pursuant to Article 15 of the Collective Agreement No. 39/2013 signed on
28/5/2013 between the Jordan Garments, Accessories and Textiles Exporters’
Association, the

Association of Owners of Garment Factories and Workshops, and the General Trade
Union of Workers in Textile, Garment and Clothing Industries

 

Jordan Garments, Accessories and Textiles Exporters’ Association

The Association of Owners of Garment Factories and Workshops

The General Trade Union of Workers in Textile, Garment and Clothing Industries

 

First Party

Employer: Jerash Garments & Fashions Manufacturing Co. Ltd

Represented by Mr. / Ms.: Ala’a Nawaf Awaisheh

Address: Al-Tajamouat Industrial Estate – Sahab

Telephone: [*]

 

Second Party

Employee: Wei Yang

Date of Birth (Day/ Month/ Year) :1 Oct 1982

Nationality: Chinese

Passport number: [*]

Address: Abdun -Amman

Telephone: [*]

 

Both parties hereby agreed that the Second Party (hereinafter referred to as the
“Employee”) will be employed by the First Party (hereinafter referred to the
“Employer”), under the supervision and management of the First Party in return
for a wage and in accordance with the following terms and conditions:

 

1.The Employment Agreement:

 

The agreement shall be drafted in Arabic and the Employee's native language and
three original copies shall be signed by both the Employer and the Employee.
Both parties shall maintain one original copy of the agreement.

 

2.Term of Employment:

 

Both parties agreed that the duration of this employment agreement is 3 years,
wherein the term of employment shall commence on the date of the Employee’s
arrival in the Hashemite Kingdom of Jordan (hereinafter referred to as “Jordan”)
taking into consideration the issuance of work permits according to the
procedures followed by the Ministry of Labour. The employer shall fulfill the
legal requirements related to the issuance of residency and work permits.

 

3.Job Description and Location of Employment:

 

  a. The Employee shall be employed in the profession of Deputy General Manager
and shall be committed to performing his/her duties and responsibilities as
required by the nature of the work and according to the instructions issued by
the Employer or his/her representative.

 

  b. The Employee’s workplace shall be at the Employer’s enterprise in the
administration area. The Employer has the right to relocate the Employee to
other branches of the enterprise within Jordan, provided that the Employee shall
be informed in writing one week prior to the date of relocation, without
prejudice to the Employee’s financial entitlements, and after receiving approval
from the Ministry of Labour.

 



1

 

 

4.Employment and Travel Arrangements

 

  a. The Employer shall complete the recruitment process including the
Employee's travel arrangements. The Employee shall not be subject to any charges
or fees except for the official fees incurred in his/her home country. The
Employee confirms his/her awareness that he/she is not obliged to pay any fees
to any party other than the official fees in his/her home country.

  

  b. The Employer shall:

 

  1. Make the proper reception and transportation arrangements from the point of
the Employee's arrival in Jordan to his/her place of employment free of any
charges.

 

  2. Provide the Employee with a free plane ticket from the Employee's home
country to Jordan upon employment, in addition to a free return plane ticket to
the Employee's home country either at the end of the contract or at the
termination of the employment relationship, subject to section 4/b/3 of this
agreement.

 

  3. If the Employee terminates the employment relationship illegally before
completing one full year of employment, the Employer shall not be obliged to
cover the full cost of the return plane ticket to the Employee’s home country.
In this situation, the Employer shall cover a proportion of the cost of the
return plane ticket which shall be equivalent to the proportion of the total
term of employment completed by the Employee.

 

5. Wage and Working time/Employer's Obligation

 

In return for his/her services, the employer shall provide the employee with the
following commitments and benefits:

 

  a. Salary: The Employee shall be paid a monthly salary of 3,900 Jordanian
Dinar (JOD), subject to the terms of the Collective Agreements for the Textile,
Garment and Clothing Industry, including the provisions of annual increases and
bonuses stipulated in those agreements and subject to the stipulated tax and
social insurance deductions and any other deductions in accordance with the law.

 

  b. In-kind compensation: The Employer shall provide the Employee with food and
accommodation as follows:

 

  1. Three daily meals of reasonable quantity and quality, providing adequate
nutrition.

 

  2. Free transportation to and from the Employee’s place of residence and the
location of employment, providing that the place of residence is one kilometer
away or more from the premises of the factory, subject to the terms of the
Collective Agreements for the Textile, Garment and Clothing Industry.

 

  3. Shared accommodation shall comply with the relevant legislation governing
worker dormitory standards in Jordan.

 

  4. In-kind compensation shall be valued according to the Collective
Agreements' terms on attainment of equality in the payment and calculation of
wages (No. 47/2014 submitted to the Ministry of Labour on 9/11/2014).

 

  c. Working hours: The normal working hours shall be 8 hours per day or 48
working hours per week, excluding the time allocated for meal and rest breaks.

 

  d. Payment: The Employee's salary and any overtime payments shall be paid on a
monthly basis within the first 7 days of the following month in cash or by
electronic bank transfer.

 



2

 

 

6.Overtime and Bonuses

 

a.Overtime work (if any) is voluntary. If the Employee agrees to work overtime,
it shall be calculated as follows:

 

1.If the Employee works overtime on weekdays after the normal working hours,
he/she shall be compensated at a minimum rate of 125% of the regular wage.

 

2.If the Employee works overtime on weekend or religious and official holidays,
he/she shall be compensated at a minimum rate of 150% of the regular wage.

 

b.Bonuses

 

1.The Employee shall be informed about the amount of attendance and production
bonuses and the method of payment of these bonuses.

 

2.The amount of bonuses shall be marked clearly in the Employee’s monthly
payslip.

 

7.Statement of Earnings and Overtime

 

The Employer shall provide the Employee with a detailed monthly statement of
earnings including the Employee’s name, salary, allowances, wage increases and
any other benefits as well as deductions stipulated by the law, the number of
overtime hours worked by the Employee and the amount of compensation for
overtime work.

 

8. Leave

 

  a. Annual leave: The Employee is entitled to 14 days fully paid annual leave.
The annual leave will be increased to 21 days per year if the Employee remains
in service with the Employer for more than 5 consecutive years. Weekends and
religious and official holidays are not considered annual leave. The Employee
shall be paid for unused annual leave, if any, no later than the date that
he/she completes two years of service, calculated on the basis of the most
recent monthly salary received.

 

  b. Medical leave: The Employee is entitled to 14 days fully paid medical leave
per year, supported by a medical report issued by a doctor who has been approved
by the Employer. Medical leave may be renewed for a further 14 fully paid days
during the same year if the Employee is an in-patient in a hospital or with the
support of a report issued by an approved medical committee.

 

  c. Weekly leave: The Employee is entitled to one fully paid weekly day of
rest, which is Friday unless the nature of the work requires otherwise.

 

9.Social Security

 

The provisions of the Social Security Law, its amendments, and the regulations
and instructions issued pursuant thereto shall be applied with regard to social
security contributions, entitlements and occupational injuries.

 

10.Healthcare

 

The Employer shall:

 

  a. Make arrangements for a preliminary medical examination, as well as routine
medical examinations in accordance with the Instructions for Workers’ Medical
Examinations, issued pursuant to the Labour Law of Jordan, as well as the
official form issued by the Ministry of Labour for the purpose of these
examinations.

 

  b. Provide the Employee with services to diagnose and treat any acute
illnesses (illnesses with an abrupt onset lasting for a short term) free of any
charges to the Employee, and this includes the cost of medication.

 

11.Work Permits, Residency Permits and Identification Documents

 

The Employer shall:

 

  a. Not withhold any of the Employee’s identification documents including the
passport, residency permit and work permit.

 

  b. Obtain annual work and residency permits for the Employee for the duration
of employment, free of any charges to the Employee, even if the contract is
prematurely terminated.

 



3

 

 

12.Non-discrimination

 

  a. The Employer shall not discriminate between the Employee and other
employees on the basis of race, colour, sex, religion, political opinion,
nationality or social origin, subject to section 13/b of this agreement.

 

  b. The addendum of the Collective Barging Agreement with the General Trade
Union of Workers in Textile, Garment and Clothing Industries on Attainment of
Equality in the Payment and Calculation of Wages (No. 47/2014 submitted to the
Ministry of Labour on 9/11/2014) shall be implemented.



 

13.Union Organization and Collective Bargaining

 

  a. An Employee who wishes to join the General Trade Union of Workers in
Textile, Garment and Clothing Industries shall complete the membership form
attached to this agreement and submit it to the Employer after the work permit
is issued, under the condition that the membership form is written in a language
understood by the worker.

 

  b. The Employer shall:

 

  1. Respect the rights of the Employee to freedom of association and collective
bargaining as stipulated in the Labour Law of Jordan and its amendments,
including the right to join the General Trade Union of Workers in Textile,
Garment and Clothing Industries without harassment, interference or retaliation.

 

  2. If the Employee is a member of the General Trade Union of Workers in
Textile, Garment and Clothing Industries, provide the union with the name of the
worker and his/her passport number in the first month of every year for the
duration of the employment relationship.

 

14.Provision of Information to the Employee’s Embassy

 

The Employer shall provide the Embassy of the Employee’s country in Jordan with
the name of the Employee and his/her passport number in the first month of every
year for the duration of the employment relationship.

 

15.Disciplinary Measures

 

  a. The Employer may take disciplinary measures against the Employee or impose
fines on the Employee in accordance with the list of penalties which has been
approved by the Minister of Labour or his/her authorized representative.

 

  b. The Employer shall inform the Employee about the conditions set out in the
factory by-laws which have been approved by the Minister of Labour or his/her
authorized representative.

 

16.Confidentiality

 

The Employee undertakes not to disclose any confidential information regarding
commercial, financial or technical information at the Employer’s enterprise for
any reason during the employment relationship and after its termination. The
Employer has the right to terminate the employment of the Employee if he/she
discloses any such information and may seek compensation from the Employee for
losses arising from such disclosure. Confidential information includes all
non-public information pertaining to commercial, financial or technical aspects
of the Employer’s business that, if disclosed, might be of use to the Employer’s
competitors.

 

17.Termination of the Employment Agreement

 

  a. The employment relationship may be terminated under any of the following
conditions:

 

  i. If both parties mutually agree to terminate the employment relationship.

 

  ii. If the term of employment has ended, or the work itself has ended.

 



4

 

 

  iii. If the Employee dies or acquires a disability or injury which prevents
him/her from carrying out the duties of his/her position, as proven by a report
issued by a medical authority.

 

  iv. If the Employee’s age exceeds the retirement age specified in the Social
Security Law of Jordan, unless both parties mutually agree to continue the
employment relationship.

 

  b. If the Employer terminates the employment agreement before the term of
employment has ended, or the Employee terminates the employment agreement for
one of the reasons set out in Article 29 of the Labour Law of Jordan, the
Employee shall be entitled to all the rights and dues specified in the contract,
including salary, benefits and other amounts due to the Employee in accordance
with the law, in addition to an amount equivalent to the total value of the
Employee’s wages for the remainder of the term of employment, provided that the
contract has not been terminated in accordance with Article 28 of the Labour Law
of Jordan.

 

  c. If the Employee terminates the employment agreement under circumstances
which do not fall under the provisions of Article 29 of the Labour Law of
Jordan, the Employer may seek compensation for losses or damages incurred as a
result of the termination of the contract, the value of which shall be
determined in a court of competent authority, provided that the compensation
does not exceed half of the total value of the Employee’s wages for the
remainder of the term of employment.

 

18.Termination Settlement

 

Upon termination of the employment relationship, the Employee will be entitled
to a prompt settlement of all outstanding payments, including salary and
overtime payments, which should be completed within seven days of the Employee’s
final day of employment. The Employer shall provide the Employee with
accommodation and meals until his/her travel proceedings are completed.

 

19.Death

 

The Employer and the Employee agree that in the event of the death of the
Employee during the period of employment,

 

  a. The Employer shall notify the Embassy of the Employee’s home country within
24 hours and cover the costs of the body’s repatriation to his/her home country.

 

  b. The Employer shall pay all outstanding dues owed to the Employee to the
Employee's lawful heirs or any authorized person with an official power of
attorney certified by the government of the Employee’s home country. The
Employer shall inform the Embassy of the Employee’s home country about any such
payment.

 

20.Dispute Settlement

 

  a. All dispute settlement procedures shall be in line with the Labour Law of
Jordan and the Collective Agreements for the Textile, Garment and Clothing
Industry.

 

  b. The courts of the Hashemite Kingdom of Jordan shall have the authority to
solve any disputes arising in relation to the application, interpretation or
execution of this agreement. Claims related to terms or conditions of this
employment agreement shall be filed before the courts of competent authority in
the place of employment.

  

21.Declaration

 

The Employer and Employee hereby declare that they fully understand the
provisions of this employment agreement. Both parties sign and retain a copy of
this employment agreement.

 

Signature of Employer       /s/ Ala’a Nawaf Awaisheh   Date: 1/5/2020
(Day/Month/Year)       Signature of Employee       /s/ Wei Yang   Date: 1/5/2020
(Day/Month/Year)  

 

 

5



 

 